Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
Claims 19-38 are allowed as amended/presented in the Preliminary Amendment filed 15 March 2021, and claims 1-18 have been cancelled. The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 19, 29 and 34:
Claim 19 (and similarly claims 29 and 34) discloses:
A system to manage contactless commerce transactions between mobile devices and payment terminals, the system comprising: 
one or more processors; and 
one or non-transitory computer readable media that collectively store instructions that when executed by the one or more processors cause the one or more processors to perform operations, the operations comprising: 
identifying a first tap from a mobile device, the first tap occurring when the mobile device is placed within a proximity to a payment terminal; 
in response to identifying the first tap, transmitting to the mobile device a first select commerce command including an application identifier (AID) corresponding to a first commerce application; 
receiving, from the mobile device, a first response based on the AID corresponding to the first select commerce command; 
transmitting, to the mobile device, a data request including merchant specific information;
receiving, from the mobile device, a second response including a package of data generated based on the data request, the package of data including at least one commerce element corresponding to the merchant specific information; 
transmitting, to the mobile device, a select payment command including an application identifier (AID) corresponding to a payment application; and 
receiving, from the mobile device, a third response comprising payment data corresponding to the application identifier (AID) corresponding to the payment application, the payment data configured for transaction processing by the payment terminal.
The examiner notes the cited, italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 21-28, 30-33 and 35-38 each depend from one of allowable claims 20, 29 and 34, and therefore claims 21-28, 30-33 and 35-38 are allowable for reasons consistent with those identified with respect to claims 20, 29 and 34.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A. Hunter Wilder/Primary Examiner, Art Unit 3627